
	

113 S2018 IS: River Paddling Protection Act
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2018
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2014
			Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for the use of hand-propelled vessels in Yellowstone National Park, Grand Teton National
			 Park, and the National Elk Refuge, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  River Paddling Protection Act.
		2.Regulations superseded(a)In generalThe rivers and streams of Yellowstone National Park and Grand Teton National Park shall be open to
			 hand-propelled vessels as determined by the  Director of the National Park
			 Service within 3 years of  the date of enactment of this Act. Beginning on
			 the date that is 3 years after the date of enactment of this Act, the
			 following regulations shall have no force or effect  regarding closing
			 rivers and streams of Yellowstone National Park and Grand Teton National
			 Park to hand-propelled vessels:(1)Section 7.13(d)(4)(ii) of title 36, Code of Federal Regulations, regarding vessels on streams and
			 rivers in Yellowstone National Park.(2)Section 7.22(e)(3) of title 36, Code of Federal Regulations, regarding vessels on lakes and rivers
			 in Grand Teton National Park.(b)Coordination of recreational useThe Fish and Wildlife Service shall coordinate any recreational  use of hand-propelled vessels on
			 the Gros Ventre River within the National Elk Refuge with Grand Teton
			 National Park to ensure such use is consistent with the requirements of
			  the National Wildlife Refuge System
		Administration Act of 1966 (16 U.S.C. 668dd et seq.).
			
